Exhibit 10.29
 


 
Engagement Letter for
 
Funding Services
 


 
In connection with the investment banking services in relation to the
fund raising services in the project energy development and clean-tech market


between
 
CLEANTECH BIOFUELS
 


 
And
 


 
Bauhaus Capital Partners
 


 


 


 
Date April, 23rd 2012
Advisor Mandate
(the “Letter”)
 

Contact:     Jonas Svensson  Ignacio de Torres Javier Herrero CIO  COO CEO
jsvensson@bauhauscp.com idetorres@bauhauscp.com jherrero@bauhauscp.com +46 733
667 816 +34 91 848 7992 +34 91 848 7992

 
 
 
1

--------------------------------------------------------------------------------

 
 
Mandate Letter
(the “Letter”)
 


 
Date April, 23rd 2012
 
Attn: Mr. Edward Hennessey
CleanTech Biofuels, lnc.
CEO and President
7386 Pershing Ave.
University City, MO, 6311 30
USA

 
Re: Engagement with respect to the advising, fund raising and business
development for the progress and growth of the company CLEANTECH BIOFUELS




Dear Mr. Edward Hennessey


a.  Background


We thank you for inviting Bauhaus Capital Partners (“BCP”, or the “Advisor”) to
make an offer to assist CLEANTECH BIOFUELS (the “Company”),  with financial
advisory and business development services with the objective of the raising of
funds from a private equity or strategic investment source for the Company for
growth and development uses (respectively the “Project(s)” and the proposed
“Transaction(s)”).


It is understood that the Company:


1.  
CLEANTECH BIOFUELS, is a corporation dully registered and operating under the
laws of Delaware, USA. Currently the Company, is publicly traded, is the only
operative subsidiary of CLEANTECH BIOFUELS. The corporate purpose of the Company
is the development of Projects and Technology in Biomass from the Recycling of
Municipal Solid Waste (MSW) market and other cleantech energy technologies. The
Company is a developing these technologies on patented rights and licenses. (the
Technology).  The Company owns the intellectual property rights and licenses for
this technology.

2.  
CLEANTECH BIOFUELS, is in direct contact with local markets, distribution
channels, administrations, institutions and state and federal agencies
throughout the USA and the rest of the world, declares that it has solid market
and industry contacts to develop the Technology and to rapidly bring to market
its product across North America and the rest of the world.

3.  
It is the intent of the Company to go into an expansion phase of growth to a
stage where it is fully developed, ready for full scale commercial market
deployment, franchising, distribution and servicing and to build plants and sell
its know-how in North America and on the global market. To this end the Company
requires a qualified industry or financial investor to participate together with
the Company in its development, expansion, production and distribution.

4.  
It is recognized that CLEANTECH BIOFUELS has a licensing agreement with Biomass
North America and is working with other companies close to the biofuels market
which are of interest in combination with the application of the CLEANTECH
BIOFUELS technology.

5.  
It is recognized by the Parties that the Project has a very high economic
potential but that the contractual structure, financial and risk management
models require further study and development before they are investor ready for
this investment round and also understands that the value of the CLEANTECH
BIOFUELS stake interest can be multiplied with the proper treatment and
structuring of the Transaction and to this end wishes to engage the Advisor.

 
 
2

--------------------------------------------------------------------------------

 
 
It is understood that the Advisor:


1.  
Bauhaus Capital Partners S.L. (NIF B/86168333) is an Investment Bank,
incorporated under the laws of Spain and having its registered office at
C/Murcia, 30, 28750 San Agustin del Guadalix, Madrid Spain, and which is
specialized in advising, fund raising, investor relationships, financial
structuring, identifying and building business development relationships,
sourcing companies and projects with operators, developers, owners and other
interested parties for this product in general as well as other related
electrical storage and energy projects.

2.  
That the Advisor is interested in working with the Company in a long term
relationship that will enable the Company to get development and growth funding
that the Advisor will arrange for and also be able to raise additional funding
for the individual Project(s) both of which the Advisor will arrange for as laid
out herein. This will require the Advisor to develop the scope of work detailed
herein in order to make the Company and Projects financially feasible, optimize
the current appraisal value as well as increase the  future Enterprise Value and
assure that the Project is quickly and securely made investor ready and together
reach a bankable state.

3.  
That the Advisor has also developed contacts and projects in this field and can
also bring them to the common effort as also described herein and is interested
in participating in the portfolio of Projects and supporting CLEANTECH BIOFUELS
in setting the operations up jointly or in a separate fashion.



This letter (the “Letter”) sets out the terms and conditions under which the
Company retains the Advisor.
 
b. Objectives
 
The objectives of the engagement are essentially to:
 
(i)  
Objective (i) The primary objective is to raise a secondary round in a private
placement in public equities (PIPE) of committed capital of approximately an
estimated $15M to fund the Company itself in exchange for as yet an undetermined
minority share. The application of the funds will be for the construction of a
commercially operating plant in Gary Indiana, the reduction or elimination of
outstanding debt, notes, the repurchase of shares, rights or other obligations
providing a stronger capital structure, further development of the technology,
EPC capabilities and commercial production facilities and further grow the
Company, marketing, working capital, project development, commercial deployments
and general business development of production sites in North America and
elsewhere. It is initially unknown at this time whether this will be a Financial
or Strategic Investment partner (“Operator”) and which will add the most value
at each stage of development. This capital can come from the same source as in
Objective (ii).

(ii)  
Objective (ii) The secondary, but equally important, objective is to raise a
secondary rounds of committed capital and debt for a total of approximately $90M
for use in the construction of other plants in following years, this amount must
not be considered as fixed and can be drawn down in several tranches as required
by the Project(s) according to milestones and Project portfolio negotiated with
the investor(s) for CLEANTECH BIOFUELS which is to enter the Project Special
Purpose Vehicle (SPVs) as a capital increase through the issuance of new shares,
a debt facility or a mix of both and be applied to develop each Project as they
come down the CLEANTECH BIOFUELS development pipeline. Framework agreements are
preferred and a minimum amount of framework package investment commitment will
be determined for efficiency and cost reasons. It is the intent of this
objective for CLEANTECH BIOFUELS to retain a “carried interest” (equity
interest) that will further enhance its cash flow streams and realize its Buy,
Own and Operate (BOO) corporate strategy as well as leverage its speed to
market.

 
 
3

--------------------------------------------------------------------------------

 
 
c. Scope of Work of the Advisor
 
The Company wishes to engage the Advisor to support it in (the “Scope of Work”):
 
(i)  
Identifying suitable Operators, Investors and/or Strategic Industry
Partners from their extensive international network in line with the Company’s
business objectives through to completing the Proposed Transaction(s) with the
selected Investor(s);

(ii)  
The review of the relevant financial, technical, operational aspects and
contractual structure of the targeted investments and the expansion of the
Company to ensure that these combine into a suitable proposition for
Investor(s);

(iii)  
Marketing advise and consulting regarding the Product Positioning in the market
segment to match the investor's requirements in terms of IRR and sales
projections.

(iv)  
The preparation of support materials related to the Proposed Transaction(s);

(v)  
Provide additional assistance with regards to due diligence required to raise
funding on behalf of the Company, or a Project.

(vi)  
Contact, select and lead the negotiations with Investor(s) to close the Proposed
Transaction(s).



Investment Banking Advisory (fund raise)


Key Deliverables:
1.  
Evaluation, development, adjustment and actualization of the Company business
plan, enterprise appraisal, contractual structure, optimal investment proposal
structure, including financial modeling in tranches of the project, projections
and tranche valuation, draw down objectives and time frames, exit strategy and
recommendations on matching the investment proposal and Company to Investor
criteria.

2.  
Objectively assess risks and support and recommend on how to reduce, mitigate or
even eliminate them in the target market.

3.  
The Advisor will support the Company in analysis of the applicable target
projects, market structure and players and support in profiling the best
investment target with focus on international strategic Investors.

4.  
Preparation of the corresponding marketing materials. Contact, presentation and
negotiation support of the Transaction to interested Investors. The Company will
provide access to the information necessary for this and if required direct
contact with the acquisition targets.

5.  
Profiling of investor targets whether they finally be Financial or Strategic
Investors be and a qualified long list provided as examples.

6.  
Marketing to and engagement with Investor(s).

7.  
Investor short list agreed with the Company and engagement in formal
negotiations with an Expression of Interest Letter (EOI) from an accredited
Investor approved by the Company.

8.  
Support and assistance on management presentation(s) to Investor(s) and Lenders.

9.  
Senior negotiation assistance and any necessary support to finalize
documentation and closing of the Proposed Transactions with Investors and
Lenders.

10.  
Support in managing pre due diligence (data room review, Q&A assistance) LOI
signed for objectives (i). Support to facilitate the evaluation of the proposed
Transaction (Term Sheets, LOI etc.) by the Investor and Lenders during the
entire engagement.

 
 
4

--------------------------------------------------------------------------------

 
 
11.  
Support in financial modeling assistance during due diligence. Coordination of
the conversations, negotiations and due diligence process of the Investor and
Lenders together with the Company’s other advisors.

12.  
Coordination of other advisors involved (legal, tax, etc.) provide either by the
Investor, Lenders or the Company.

13.  
Support in reviewing, recommending and negotiating indicative and final term
sheets and investment and loan covenants.

14.  
Financial closing.



In particular, BCP has established a risk management process to ensure that
private equity firms, commercial lenders, and institutional and strategic
investors receive attractive, secure and bankable project information with
maximized returns through their investment in CLEANTECH BIOFUELS by providing
comprehensive technical and financial analyses and modeling of CLEANTECH
BIOFUELS business case. Our objective is to optimize the bankability of
CLEANTECH BIOFUELS’s investment opportunities and get the full attention of
investor at first contact.
 
●  
BCP considers that a sound framework is fundamental to creation and enhancing
shareholder value. The objective of our risk management process is to ensure
that asset allocation relies on benchmarks, or passive indices, that represent a
feasible investment strategy. BCP conducts a process of identification, analysis
and either acceptance or mitigation of uncertainty for investment
decision-making.

●  
A sensitivity analysis on the project or investment is done on the risks that
most affect the expected return and therefore the risk level. These risks, once
identified are managed in such a way as to reduce their risk impact to
acceptable levels through a series of actions depending on the nature of the
risk and project.

●  
Several case scenarios are done on the financial model; a base case, a moderate
case and a case representing the possible upside.

●  
Principal strategic, operational and financial risks are identified and
mitigated through industrial, technological or financial mechanisms. Effective
processes and systems are suggested to be put in place put in place in place to
monitor and manage risks.



d. Fees & out of pocket expenses
 
M&A Advisory:
 
Objective (i)
 
●  
The Advisor agrees will charge a reduced retainer and deliverable fees for this
objective. These fees will not be deducted from the final Transaction Fee due
upon successful financial closing The payment conditions of this fee is as
follows:

1.  
$6,678.24 once the Engagement Agreement is signed.

2.  
$6,678.24 once the Advisor brings and/or reaches deliverables 1, 2, and 3
included in claim M&A advisory (i) (2 weeks)

3.  
$6,678.24 once the Advisor brings and/or reaches deliverables 4, 5, 6 and 7
included in claim M&A advisory (i) including an Expression of Interest Letter
(EOI) from an accredited Investor approved by the Company (2 weeks).

4.  
$6,678.24 once the Advisor brings and/or reaches deliverables 8 included in
claim M&A advisory (i) (2 to 4 weeks) including EOI and proof of funds.

5.  
$6,678.24 once the Advisor brings and/or reaches deliverables 9 and 10 included
in claim M&A advisory (i) (2 to 4 weeks) with the investor LOI.



 
5

--------------------------------------------------------------------------------

 
 
The work on many of these tasks can be done in parallel by adding more Bauhaus
personnel in order to shorten the overall project time if necessary.
 
The paid out retainer fees will not be deducted from the final success fee.
 
The Company will provide all the necessary documentation and contact information
to the Advisor in order for it to carry out the tasks defined above.
 
Fees for Objective (i) and Objective (ii)
 
The Advisor will receive a Success Fee from the Company over the full
Transaction Value for each individual Transaction as defined herein.


1)           4.0% of first $10 million of Transaction Value (or $400K)
2)           3.5% of the next $10 million
3)           3.0% of the next $10 million
4)           And 2.0% of the next $10 million
5)           And 1.25% of the final bracket remainder.
 
Regarding the success fee, it will need to be paid by the Company.
 
In addition to the above reduced fee structure Bauhaus Capital Partners will:
 
1.  
The post money capital structure is agreed to be 60% share interest for
CLEANTECH BIOFUELS and 40% assigned to Bauhaus Capital Advisors to be used in
any way or assign in any form to ensure the funding required in accordance with
this agreement and may retain a portion of this assignment as its own share
interest as long as the main funding objective has been successfully obtained.

2.  
Bauhaus Capital Partners will be exclusively entitled to provide the bankable
EPC company, under acceptable market terms, for the first 36 months after the
formation and commencement of operations of the SPV to ensure funding of the SPV
as well as the first plants.

 
Out of pocket expenses
 
Any ordinary out-of pocket expenses costs and other expenses incurred by the
Advisor in relation to providing the services, described in this Engagement
Letter, shall be entirely borne by the Advisor. The Advisor agrees not to charge
any additional fees or costs to the Company outside of the fees described in d)
above. Any extraordinary expenses required by the Company such as international
travel required will be agreed and accepted upon previously and in writing. If
the negotiations are advanced and the travel is for LOI negotiations the Advisor
is willing to agree on a case by case basis to assume these expenses up front
but that the Company agrees to reimburse upon closing of each corresponding
Transaction.
 
 
6

--------------------------------------------------------------------------------

 
 
e. Exclusivity
 
The Company and Advisor agree to work together in an exclusive manner in the
Project Objective (i) of this Agreement under the terms and conditions laid out
herein.  Due to the nature of the agreement any and all materials developed
during the development of claim c. shall remain property of the Advisor until
the signing of each LOI and the payment of the success fees whereupon the
materials will become property of the Company.
 
f. Information undertaking
 
In order to ensure that the Advisor is able to meet (i) all legal, statutory and
regulatory obligations applicable to them in connection with their appointment
as Advisor under this Letter, and (ii) to fulfil their contractual obligations
under this Mandate Letter the Company undertakes:
 
(i)  
to provide the Advisor with, or procure the provision to the Advisor of, all
necessary information in English concerning the Transaction to the extent
possible;



(ii)  
to keep the Advisor informed of any material developments in relation to the
business or operations of the Company, but only where and to the extent these
have or are reasonably expected to have a material effect on the Transaction
(such information, “Material Information”). The Company will further inform the
Advisor as soon as reasonably practicable upon becoming aware of any Material
Information provided to the Advisor being misleading or incomplete in any
material respect; provided, however that the Company does not assume any
responsibility for the accuracy and completeness of any such information
provided by or on behalf of the project developer.



g. Confidentiality
 
The Advisor agrees to keep the information provided about the Project and
Transaction, the terms of this Letter and of the Scope of Work confidential and
they are not to be disclosed to any other person (other than your or our
professional advisors which are under a professional duty of confidentiality or
have signed a confidentiality undertaking in favor of the Advisor on
substantially the same terms as the confidentiality undertaking set out in this
paragraph (f)) except to the extent that disclosure is required under any
applicable law, rule, regulation or stock exchange requirement (provided that,
to the extent that it is not prohibited by such law, rule, regulation or stock
exchange requirement, the disclosing party shall notify the other parties to
this Letter of such requirement after disclosure has been made to the relevant
authority).
 
h. Non Circumvention
 
The Parties shall not in any way whatsoever circumvent each other and/or attempt
such circumvention of each other and/or any of the Parties involved in any
transaction the parties wish to enter and to the best of their abilities shall
ensure that the original transaction codes, dates and priority information
established are not altered.
 
In the event of circumvention by any of the undersigned Parties, whether direct
and/or indirect the circumvented Party shall be entitled to a legal monetary
compensation equal to the maximum services it should realize from such a
transaction plus any and all expenses, including any and all legal fees incurred
in lieu of the recovery of such compensations.
 
As the Advisor has relationships with a number of international investors, the
Advisor shall disclose the name of the interested Investor within 5 working days
from the formal expression of interest. Then the Company should reply within 5
working days whether the Company is in conformity of pursuing negotiations with
the Investor, presented by the Advisor, with regards to the Transaction.
 
 
7

--------------------------------------------------------------------------------

 
 
i. Duration
 
This Agreement shall commence upon signing of this Letter by both Parties and
runs according to the following schedule from the date of signing)
If the Investor for Objective (i) is the same as for Objective (ii) the duration
of this agreement will be for 120 days unless mutually extended by the parties.
If the Investor for Objective (i) is different that of Objective (ii) then this
Agreement will run for an additional 120 days to secure an Investor for the
agreed upon number of plants between the Advisor and the Company during the
execution of the Deliverables.


j. Termination
 
By the Company
The Company may terminate this Letter by written notice (by giving notice to the
Advisor of its intention to do so) with 30 days notice, starting from the date
that this Letter is signed by all parties, and only in the case of any material
breach or default by the Advisor of its obligations for other than the
conditions stated herein.


By the Advisor
The Advisor may terminate this Letter (by giving notice to the Company of its
intention to do so) in the event of (a) material breach by the Company of its
obligation hereunder, (b) abandonment of the Projects by the Company having
occurred (in the reasonable opinion of the Advisor), or (c) in case closing of
the Proposed Transaction with a Party introduced by the Advisor has not been
realized within 6 months of the signing of this Letter (mutual) or (d) in case
the Company is already in discussions with the Investor, presented by the
Advisor, as described in clause (d) above, in the above cases the Advisor may
terminate this Letter with 30 days written notice to the Company.


Fees payable after termination (if any)
Upon termination of this Mandate Letter subject to (i) above, the Company shall
not pay any additional fees to the Advisor if the Transaction has not been
closed with an Investor contributed by the Advisor. For the purpose of clarity
any fees are due to the Advisor subject to (a) only upon successful investment
of the Transaction by an Investor introduced by the Advisor and for the full
Transaction Value and drawdown schedule (b) subject to the circumvention clause
in this Mandate Letter.
 
Upon termination of this Letter by the Company, other than for  material breach,
default or just cause by the Advisor of its obligations in respect of the
performance of the Scope of Work or otherwise under this Letter, and/or the
Company uses the work done by the Advisor and uses it to close a Transaction
with a different funding source not provided by the Advisor, the Advisor will
still retain its rights to the Success Fees and the equivalent retainers fees of
the work done pertaining to the corresponding Project of Objective (i) or the
corresponding Project of Objective (ii).


Following the termination of this Letter by the Company (other than in the event
of a material breach by the Company of its obligations under this Letter), the
Advisor shall promptly provide to the Company, after payment of the
corresponding retainer fees for work done, and the Company shall be entitled to
retain for such use as it sees fit, all documentation and reports (including,
without limitation, the financial model) prepared by the Advisor in respect of
or in connection with the Transaction.
 
k. Team, role allocation and availability
 
The Advisor shall make available to the Company a competent team composed at all
times of one supervisor, and project managers / analysts as required.
 
 
8

--------------------------------------------------------------------------------

 
 
l. Miscellaneous
 
This Letter is only valid if signed prior to 15th May 2012.
 
This Letter constitutes the entire Letter between the Parties and supersedes any
earlier letter relating to the same matter. If and to the extent that there is a
conflict between or a discrepancy with the terms of this Letter and any
arrangements, understanding or previous letter between Parties, this Letter
shall prevail.
 
This Letter may only be amended by mutual Letter of the Parties in writing.
 
The invalidity or unenforceability of any provision of this Letter shall not
affect the validity or enforceability of any other provision of this Letter. Any
such invalid or unenforceable provision shall be replaced or be deemed to be
replaced by a provision that is considered to be valid and enforceable. The
interpretation of the replacing provision shall be as close as possible to the
intent of the invalid or unenforceable provision.
 
The assignment to a third party of any rights and/or obligations pursuant to
this Letter by a Party shall require prior written approval by the other Party.
 
Any payment by any Party not made when due shall be subject to late interest
equal to Euribor (overnight rate) plus 4 per cent. p.a.
 
This Letter may be signed in any number of counterparts. This has the same
effect as if the signatories on the counterparts were on a single copy of this
Letter.
 
m. Jurisdiction and Mediation:
 
In the case of dispute in the terms and conditions of this Engagement Agreement
the process for resolution will be governed by and construed exclusively in
accordance with the procedures established for such cases of International
Chamber of Commerce (ICC) Court of Arbitration in the closest chapter to the
State of Delaware, USA, waiving any other jurisdictional rights otherwise
awarded by law or which would otherwise apply. The ruling of the ICC Court of
Arbitration will be considered binding and final.
 
We look forward to working with you on this transaction.


Yours faithfully,
 



The Advisor,




______________________________                                                                                     Date
April, 23rd 2012
Bauhaus Capital Partners
Javier Herrero de Cabezon
CEO


Accepted and agreed to:




______________________________                                                                                     Date
April, 23rd 2012
CLEANTECH BIOFUELS
Mr. Edward Hennessey
CEO and President

 
9

--------------------------------------------------------------------------------

 

ANNEX I
DEFINITIONS
 
Definitions
Transaction: A Transaction is defined for the purposes of Engagement Agreement
as to be the full legally funded, financed or otherwise transmitted ownership of
the objective interest transmitted or services executed by the Advisor and
Investors or Loan Partners to the party engaged and contracted under the terms
and conditions of the Engagement Letter between the Advisor and the Company
defined also hereunder.


Transaction Value:  is defined for the purposes of this Engagement Agreement as
to be the full economic value that the Company or Project receives from an
Investor and/or Loan Partner introduced by the Advisor after the closing of the
Transaction be it in the form of cash, financing, noncash items, negotiable
instruments or other equity equivalents, debt facilities of any kind, strategic
alliances or capital gain formulas and will be net of taxes.


Investor: is defined to be for the purposes of this Engagement Agreement that
party whatever legal form it may have that closes a Transaction under the
conditions defined herein  introduced by the Advisor to the Company for the
purpose of the Transaction whether it be direct or indirect and during the term
and provisions of this Engagement Agreement.


Transaction Fees:  are defined to be for the purposes of this Engagement
Agreement the economic value of the compensation for the Advisor’s services
contracted by the party of the Engagement Letter under the conditions herein and
as outlined in d. Fees & Out of Pocket expenses of said document.


Payment: The liquidation of the Fees owed to the Advisor for the services
defined in this document will be paid after the financial closing and in a pro
rata basis on draw downs of each and every Transaction for which an Investor
introduced by the Advisor to the Company that shall pay to the Advisor. However,
for the purpose of clarity no payments are due to the Advisor before the
financial closing of the Transaction(s). Payment will become due at a maximum of
5 working days after the draw down from the Company and another 5 working days
after that to the Advisor under the conditions put forth herein and in the
Engagement Letter conditions.
 
Success Fee: is defined to be for the purposes of this Engagement Agreement that
amount of money paid out to the Advisor for the successful closing of the
Transaction and under a pro rata basis according to the Transaction Value
drawdown schedule and terms in the specific LOI.


Retainer Fees: are defined to be that remuneration for ongoing work for specific
tasks defined in the retaining party in the corresponding Engagement Agreement
contributed by the Advisor that will be paid to the Advisor independently of the
successful closing or not of the objective Transaction.


Loan Partner: is defined to be for the purposes of this Engagement Agreement
that Party whatever legal form it may have provides a Term Loan, debt facility
or instrument(s) under the conditions of this Letter and introduced by the
Advisor to the Company for the purpose of the Transaction whether it be direct
or indirect and during the term and provisions of this Letter.


Loan Value: is defined to be for the purposes of this Engagement Agreement that
amount of money advanced by a lender provided by the Advisor to the Company
 
 
10

--------------------------------------------------------------------------------

 
 
Term Loan: is defined to be for the purposes of this Engagement Agreement a
fixed amount of money advanced by a lender provided by the Advisor to the
Company subject of an Engagement Letter where the Company is expected to repay
the loan amount plus interest over a specified period of time with specific
terms, conditions and covenants.
 
Term Sheet: is defined to be for the purposes of this Engagement Agreement to be
that document confirming the intent of any third party for a Transaction,
Investor, Client and/or Project with an Engagement Letter with the Advisor and
with the intent to participate in a round of funding and specifying the terms
and conditions under which the Investor or Loan Partner will proceed to
providing the funds. By signing this document the Investor or Loan Partner agree
to begin the legal due diligence process prior to the financial closing of the
transaction. This is understood to be the same as a binding Letter of Intent or
LOI.
 
Project: is defined to be for the purposes of this Engagement Agreement any type
of development target with any Transaction, Investor, Client and/or Project
agreed to by the Advisor and the ASSOCIATE under the CLAUSES and terms and
conditions outlined in this AGREEMENT for the development in relation to the
objective of a specific Engagement Agreement.
 
Engagement Agreement: is defined to be for the purposes of this Engagement
Agreement that document agreed and executed between the Advisor and the
Transaction, Investor, Client and/or Project and that defines the objectives of
the Agreement, the tasks to be carried out and their time frame, the retainer
and success fees for the services and any other terms and conditions specific to
the corresponding contractual relationship.


 
11

--------------------------------------------------------------------------------

 
 
ANNEX II
 
Legal, financial and operational investment optimization and risk improvements
needed for CLEANTECH BIOFUELS Company and Projects


Bauhaus Capital Partner’s is a specialized investment banking boutique firm. As
such, the firm is made up of specialists in the field of finance, fund raising,
technology and operations all of which are focused in the renewable energy and
cleantech markets. This specialization enables us to provide highly marketable
investments to our investor base and reach financial closure quickly and
efficiently. Bauhaus has this ability in oil & gas, mining, waste treatment
(energy), biomass, biofuels, wind, photovoltaic, energy efficiency, oil & gas
and infrastruture.


Bauhaus can assist the CLEANTECH BIOFUELS INC. projects with


I.  
Correct and rebuild the financial information materials for raising additional
capital

II.  
Identifying necessary and required agreements and permits needed

III.  
Ensure bankability of the agreement portfolio

IV.  
Screen possible investors and stake holders

V.  
Create a complete risk analyses

VI.  
Prearrange a risk elimination “tool box”

VII.  
Commence negotiations and proceed to LOI(s)



I.  
Correct and rebuild the financial information

We have already identified areas that need to be corrected and more will follow
when we run our complete case study. In the screening process, risk analyses and
DD process we will gain knowledge as to how the material should be presented to
ensure the highest possible success rate.


II.  
Identifying required agreements.

Bauhaus has substantial knowledge regarding what is required from an investor’s
standpoint regarding a project’s legal aspects. Here we would ensure that all
documentation and contracts that need to be arranged are done so from an
investor’s perspective. We would prepare the way in reducing the perceived risk
in securing supplies, land lease, environmental reports, PPA’s and so forth
which are all part of any investors DD and as of today none are perceived as
existing in this project.


III.  
Ensure bankability

To ensure that agreements and contracts are attractive it’s important to build
them “risk” proof. This is done by hedging currencies, forcing contract partners
to carry extensive liability cover, remove any and all outside factors that
might occur and impact the project negatively. Bauhaus will provide the
mechanisms by which most risks will adequately dealt with.


IV.  
Screen possible investors

Already at this phase it’s important to start discussions with intended and
potential investors. This gives the project valuable input regarding other
factors which need to be covered and it also builds the project to be ready from
day 1. Hence limiting time risks and also shortening the time to market so that
once the elections are over the project can take off.
 
 
12

--------------------------------------------------------------------------------

 


V.  
Create risk analysis

Bauhaus would run different scenario data models to evaluate each risk such as
currency risk, country risk, supply risk, management risk, time risk and all
other financial risks with a great enough potential to negatively impact on the
project.  We have the knowledge and the necessary tools to run complex
simulations and hence limit any risk exposure or at least create enough
knowledge to ensure that the risks are known factors and can eliminated if
possible.


VI.  
Prearrange a risk elimination “tool box”

With the vast amount of information created in the overall process we can
prearrange Insurances, Liability cover etc. We will make certain that all
agreements are written in a way which limits the risks and also arrange binding
quotas to remove risks were possible.


This together with the technical and physical breakdown will serve to create a
platform from which the project can be realized in a timely fashion. It will
provide the investor with confidence that every corner has been looked at and
all holes have been filled.


 
13